By the Court.
Upton, J.
This court acquires jurisdiction through the notice of appeal. It is necessary that the notice should identify the case with reasonable certainty to *321bring the cause into this court; and the identification should be such, that when the record is made up, the notice will of itself show that this is the same cause that was pending in the court below. It may not be necessary in all cases to state the amount of the judgment appealed from, but if it is stated it should be stated correctly.
If the justice of the peace had rendered judgment for $57.75 when no more, than $52.50 was claimed, this court would be bound to set aside the judgment or direct it to be corrected. The law undoubtedly contemplates as great strictness in this court as in the justices court.
In the ease of such an error disclosed by the transcript from a justices court, this -court w'ould hayo jurisdiction and if it could see that no substantial wrong would be done, could correct the error by requiring tbe excess to be remitted. But in this case, unless the law has been complied with, this court has not acquired jurisdiction. It is not a ease of mere error that may be disregarded if no substantial right is prejudiced, or on the assumption that the appellant acted in good faith and that no one has been misled, because the jurisdiction does not depend alone upon what the parties intended to do, but upou what has been done.
I think the misdescription of the judgment is fatal and that the appeal should be dismissed.